IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                  : No. 8 WM 2020
                                               :
                    Respondent                 :
                                               :
             v.                                :
                                               :
FRANKLYN M. GEIGER,                            :
                                               :
                    Petitioner                 :
                                               :



                                       ORDER


PER CURIAM


      AND NOW, this 20th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus/Extraordinary Relief is

DENIED.